MEMORANDUM **
Julian Perez Mora, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his motion to continue. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion an IJ’s denial of a motion to continue, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.2008) (per curiam), and de novo claims of due process violations in removal proceedings, id. We deny the petition for review.
The IJ continued Perez Mora’s removal proceedings numerous times, spanning 30 months, to provide Perez Mora’s employer the opportunity to file an 1-140 visa petition on Perez Mora’s behalf. The IJ acted within his discretion in denying Perez Mora’s sixth motion to continue because Perez Mora could not demonstrate that an 1-140 petition had been filed. See id. at 1247.
Therefore, Perez Mora has not established that the IJ’s denial of a continuance violated his due process rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error for a due process violation).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.